


116 HR 2527 IH: Vaccinate All Children Act of 2019
U.S. House of Representatives
2019-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2527
IN THE HOUSE OF REPRESENTATIVES

May 3, 2019
Ms. Wilson of Florida introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend the Public Health Service Act to condition receipt by States (and political subdivisions and public entities of States) of preventive health services grants on the establishment of a State requirement for students in public elementary and secondary schools to be vaccinated in accordance with the recommendations of the Advisory Committee on Immunization Practices, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Vaccinate All Children Act of 2019.  2.Requiring students at public elementary and secondary schools to be vaccinated (a)RequirementSection 317 of the Public Health Service Act (42 U.S.C. 247b) is amended by adding at the end the following: 
 
(n)Requiring students at public elementary and secondary schools To be vaccinated 
(1)RequirementFor a State or a political subdivision or other public entity of a State to be eligible to receive a grant under this section, the applicant shall demonstrate to the Secretary’s satisfaction that, subject to paragraphs (2) and (3), the State requires each student enrolled in one of the State’s public elementary schools or public secondary schools to be vaccinated in accordance with the recommendations of the Advisory Committee on Immunization Practices.  (2)Exception for child’s healthThe funding condition described in paragraph (1) shall not apply with respect to a student if a duly registered and licensed physician submits a written certification at the beginning of the school year to the individual in charge of the health program at the student’s school— 
(A)certifying that the physician has personally examined the student during the preceding 12 months;  (B)certifying that, in the physician’s opinion, the physical condition of the student is such that the student’s health would be endangered by the vaccination involved; and 
(C)demonstrating (to the satisfaction of the individual in charge of the health program at the student’s school) that the physician’s opinion conforms to the accepted standard of medical care.  (3)DefinitionsIn this subsection: 
(A)The term Advisory Committee on Immunization Practices means the Advisory Committee on Immunization Practices established by the Secretary, acting through the Director of the Centers for Disease Control and Prevention.  (B)The terms elementary school and secondary school have the meanings given to such terms in section 8101 of the Elementary and Secondary Education Act of 1965.. 
(b)ApplicationThe amendment made by subsection (a) applies only with respect to fiscal years beginning after the date that is 6 months after the date of enactment of this Act.   